      Case 2:21-cv-00033-TBM-RPM Document 1 Filed 03/08/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

BARBARA C. HILTON                                                                 PLAINTIFF

V.                                                                          2:21-cv-33-TBM-RPM
                                                                 CASE NO.: ____________

DELTA AIR LINES, INC. AND
DEFENDANTS A-E                                                               DEFENDANTS

                   NOTICE OF REMOVAL OF ACTION
     FROM THE CIRCUIT COURT OF THE SECOND JUDICIAL DISTRICT OF
                 JONES COUNTY, MISSISSIPPI, TO THE
                   UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION

TO:    Wayne E. Ferrell, Jr., Esq.
       Attorney at Law
       405 Tombigbee Street
       Post Office Box 24448
       Jackson, Mississippi 39225-4448

       COMES NOW, the undersigned Defendant, Delta Air lines, Inc., through counsel,

as authorized by 28 U.S.C. §1441, and in support of this removal would show unto the

Court the following:

       1. On January 11, 2021, an action was commenced against Delta Air Lines, Inc.,

in the Circuit Court of the Second Judicial District of Jones County, Mississippi, entitled

“Barbara C. Hilton v. Delta Air Lines, Inc. and Defendants A-E”, and being Cause No. 2021-

02-cv1 [Doc. #2] on the general docket of said Court. Defendant, Delta Air Lines, Inc., was

served with process on March 2, 2021.

       2. The above described action is one for which this Court has original jurisdiction

under the provisions of 28 U.S.C. §1332, and is one which may be removed to this Court

pursuant to the provisions of 28 U.S.C. §1441 in that it is a civil action, wherein the amount


                                              1
       Case 2:21-cv-00033-TBM-RPM Document 1 Filed 03/08/21 Page 2 of 3




in controversy exceeds the sum of $75,000.00 exclusive of interest and costs as Plaintiff’s

counsel has demanded compensatory damages in the amount of $995,000.00 and punitive

damages in her Complaint, and there is diversity of citizenship of Plaintiff and Defendant

as further set forth herein.

       3. Plaintiff at the time this action was commenced was and still is a citizen of Jones

County, Mississippi and the Defendant, Delta Air Lines, Inc. was at the time this action

commenced, and still is, a corporation organized and existing under the laws of the State

of Delaware, with its principal place of business located in Atlanta, Georgia.

       4. Defendant Delta Air Lines, Inc. appears herein by its attorneys specifically and

solely for the purpose of removing this suit from the Circuit Court of the Second Judicial

District of Jones County, Mississippi to this Court.

       5. Defendant, promptly after the filing of this Notice of Removal, will given written

notice of same to the adverse party by written notice to the attorneys of record for Plaintiff,

and will file a copy of the Notice of Removal with the Clerk of the Circuit Court of the

Second J udicial District of Jones County, Mississippi and effect the removal of this suit

from the Circuit Court of the Second Judicial District of Jones County, Mississippi to this

Court, to the end that said state court shall proceed no further unless and until this suit is

remanded.

       RESPECTFULLY SUBMITTED, this the 8th day of March, 2021.

                                            UPSHAW, WILLIAMS, BIGGERS
                                                & BECKHAM, LLP



                                    BY:     s/Richard L. Kimmel
                                            RICHARD L. KIMMEL, MBN: 3772


                                               2
       Case 2:21-cv-00033-TBM-RPM Document 1 Filed 03/08/21 Page 3 of 3




OF COUNSEL:

UPSHAW, WILLIAMS, BIGGERS
     & BECKHAM, LLP
POST OFFICE DRAWER 8230
GREENWOOD, MISSISSIPPI 38935-8230
TEL: (662) 455-1613
FAX: (662) 453-9245
EMAIL:      rkimmel@upshawwilliams.com

                                        Certificate of Service

        I hereby certify that on March 8, 2021 I electronically filed the foregoing with the
Clerk of the Court using the ECF system which sent notification of such filing to the
following:

                         Wayne E. Ferrell, Jr., Esq.
                         Attorney at Law
                         Post Office Box 24448
                         Jackson, Mississippi 39225-4448

                                                  s/Richard L. Kimmel
                                                  RICHARD L. KIMMEL




                                                      3
K:\user7\RK\Delta Air Lines ads. Hilton\Notice of Removal.wpd
